UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6784



ANTHONY BERNARD BURNSIDE,

                                              Plaintiff - Appellant,

          versus


JOHN L. KINLAW, Superintendent Greenwood
School District #50; GERALD BROOKS, Chief of
Police Greenwood Police Department; HUGH
BUTLER, Captain, Greenwood Police Department,
in their individual and official capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CA-00-1175-8-20AK)


Submitted:   October 18, 2001             Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Bernard Burnside, Appellant Pro Se.     Andrew Frederick
Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina; James Dean Jolly, Jr., LOGAN, JOLLY & SMITH, L.L.P.,
Anderson, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Anthony Bernard Burnside appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

summary judgment in his action alleging due process violations and

defamation of character. Burnside also appeals the district court’s

order denying his Fed. R. Civ. P. 52 and 59 motions for amendment

and reconsideration.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court. Burnside v. Kinlaw,

No. CA-00-1175-8-20AK (D.S.C. Apr. 2, 2001). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2